

	

		II 

		109th CONGRESS

		1st Session

		S. 184

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Gregg (for himself,

			 Mr. Smith, Ms.

			 Collins, Mr. Coleman, and

			 Ms. Murkowski) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Federal Food, Drug, and

		  Cosmetic Act to protect the public health from the unsafe importation of

		  prescription drugs and from counterfeit prescription drugs, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Safe Importation of Medical Products

			 and Other Rx Therapies Act of 2005 or the

			 Safe IMPORT Act of

			 2005.

			

				(b)

				Table of contents

				The table of contents of this

			 Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2.

				Importation.

					Sec. 3. Protection against

				adulterated prescription drugs.

					Sec. 4. Internet

				pharmacies.

					Sec. 5. Administrative

				detention and temporary hold.

					Sec. 6. Suspension.

					Sec. 7. Debarment for repeated

				or serious prescription drug importation violations.

					Sec. 8. Registration of

				prescription drug importation facilities.

					Sec. 9. Maintenance and

				inspection of records for prescription drugs.

					Sec. 10. Advance notice of

				imported prescription drug shipments.

					Sec. 11. Authority to mark

				prescription drugs refused admission into the United States.

					Sec. 12. Prohibition of port

				shopping.

					Sec. 13. Authority to

				commission other Federal and State officials to conduct

				inspections.

					Sec. 14. User fees relating to

				prescription drug importation.

					Sec. 15. Anticounterfeiting

				provisions.

					Sec. 16. Conforming

				amendments.

				

			

			2.

			Importation

			

				(a)

				In general

				Chapter VIII of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 381 et seq.) is amended—

				

					(1)

					by inserting after the

			 chapter heading the following:

					

						

							A

							General Provisions

						;

				and

				

					(2)

					by adding at the end the

			 following:

					

						

							B

							Importation of prescription drugs

							

								811.

								Definitions

								In this subchapter:

								

									(1)

									Drug importation facility

									The term drug

				importation facility means a person, other than an individual importing

				a prescription drug under section 812, located outside the United States (other

				than a transporter) that engages in the distribution or dispensing of a

				prescription drug that is imported or offered for importation into the United

				States.

								

									(2)

									Internet pharmacy

									The term Internet

				pharmacy means a person, other than an individual importing a

				prescription drug under section 812, that offers to dispense in the United

				States a prescription drug through an Internet website in interstate commerce,

				regardless of whether the physical location of the principal place of business

				of the Internet pharmacy is in the United States or in another country.

								

									(3)

									Pharmacy

									The term

				pharmacy means a person, other than an individual importing a

				prescription drug under section 812, licensed by a State to dispense

				prescription drugs or to provide pharmaceutical care.

								

									(4)

									Permitted country

									

										(A)

										In general

										The term permitted

				country means a country that—

										

											(i)

											was a member of the

				European Union as of December 31, 2003; and

										

											(ii)

											is designated by the

				Secretary as a permitted country under subparagraph (B).

										

										(B)

										Report

										Three years after the date

				of enactment of this subchapter, the Secretary shall submit to the Committee on

				Health, Education, Labor, and Pensions of the Senate and to the Committee on

				Energy and Commerce of the House of Representatives a report that

				includes—

										

											(i)

											a list of countries under

				subparagraph (A)(i) designated by the Secretary from which a prescription drug

				shall be permitted to be imported into the United States under this subchapter,

				and the basis for the Secretary’s determination that the importation of a

				prescription drug from such countries would not present an increased risk to

				the public health;

										

											(ii)

											a list of countries under

				subparagraph (A)(i) from which a prescription drug shall not be permitted to be

				imported into the United States under this subchapter, and the basis for

				Secretary’s determination that the importation of a prescription drug from such

				countries would present an increased risk to the public health;

										

											(iii)

											for countries identified in

				clause (i), any additional measures that could be taken to ensure that there

				will be no increased risk to the public health; and

										

											(iv)

											for countries identified in

				clause (ii), any additional measures that could be taken to a avoid, reduce, or

				mitigate such increased risk to the public health.

										

										(C)

										Determination

										The Secretary may determine

				whether to designate a permitted country at any time after submission of the

				report under subparagraph (B).

									

									(5)

									Prescription drug

									

										(A)

										In general

										The term prescription

				drug means a drug described in section 503(b) that is approved by the

				Secretary under section 505.

									

										(B)

										Exclusions

										The term prescription

				drug does not include—

										

											(i)

											a controlled substance (as

				defined in section 102 of the Controlled

				Substances Act (21 U.S.C. 802));

										

											(ii)

											a biological product (as

				defined in section 351 of the Public Health

				Service Act (42 U.S.C. 262));

										

											(iii)

											an infused drug (including

				a peritoneal dialysis solution);

										

											(iv)

											an intravenously injected

				drug;

										

											(v)

											a drug that is inhaled

				during surgery;

										

											(vi)

											a parenteral drug;

										

											(vii)

											a drug manufactured through

				1 or more biotechnology processes, including—

											

												(I)

												a therapeutic DNA plasmid

				product;

											

												(II)

												a therapeutic synthetic

				peptide product of not more than 40 amino acids;

											

												(III)

												a monoclonal antibody

				product for in vivo use; and

											

												(IV)

												a therapeutic recombinant

				DNA-derived product;

											

											(viii)

											a drug required to be

				refrigerated at any time during manufacturing, packing, processing, or holding;

				or

										

											(ix)

											a photoreactive

				drug.

										

									(6)

									Treating provider

									The term treating

				provider means a licensed health care provider that—

									

										(A)

										(i)

											performs a documented

				patient evaluation (including a patient history and physical examination) of an

				individual to establish the diagnosis for which a prescription drug is

				prescribed;

										

											(ii)

											discusses with the

				individual the treatment options of the individual and the risks and benefits

				of treatment; and

										

											(iii)

											maintains contemporaneous

				medical records concerning the individual; or

										

										(B)

										provides care to an

				individual as part of an on-call or cross-coverage arrangement with a health

				care provider described in subparagraph (A).

									

									(7)

									Wholesaler

									

										(A)

										In general

										The term

				wholesaler means a person licensed as a wholesaler or distributor

				of prescription drugs in the United States as described in section

				503(e)(2).

									

										(B)

										Exclusion

										The term

				wholesaler does not include—

										

											(i)

											a person authorized to

				import drugs under section 801(d)(1); or

										

											(ii)

											an individual importing a

				prescription drug under section 812.

										

								812.

								Personal importation

								

									(a)

									In general

									An individual may import a

				prescription drug from Canada or a permitted country into the United States for

				personal use (not for resale), subject to subsections (b) and (c).

								

									(b)

									Importation

									An individual may import a

				prescription drug if—

									

										(1)

										the prescription drug is

				purchased from a licensed pharmacy in Canada or a licensed pharmacy in a

				permitted country and dispensed in compliance with the applicable laws of

				Canada or the permitted country regarding the practice of pharmacy;

									

										(2)

										the prescription drug is

				imported for personal use (not for resale) by the individual;

									

										(3)

										the prescription drug is

				imported from Canada or a permitted country into the United States;

									

										(4)

										the prescription drug is

				imported by the individual on the person of the individual;

									

										(5)

										the quantity of the

				prescription drug imported does not exceed a 90-day supply during any 90-day

				period; and

									

										(6)

										the prescription drug is

				accompanied by—

										

											(A)

											a copy of a prescription

				valid in a State and cosigned by a prescribing physician in Canada or the

				permitted country; or

										

											(B)

											if the prescription drug is

				available in Canada or the permitted country without a prescription, a copy of

				the valid prescription signed by a pharmacist licensed in Canada or the

				permitted country.

										

									(c)

									Compassionate use

									The Secretary may permit an

				individual to import an up to a 90-day supply of a drug that is not approved by

				the Secretary under section 505 if the importation is for continuation of

				personal use by the individual for treatment, begun in a foreign country, of a

				serious medical condition.

								

								813.

								Pharmacy and wholesaler importation of prescription

				drugs

								

									(a)

									In general

									

										(1)

										Importation

										A drug importation

				facility, pharmacy, Internet pharmacy, or wholesaler may import a prescription

				drug from Canada or a permitted country into the United States for dispensing

				in the United States in accordance with this subchapter.

									

										(2)

										Limitation to certain ports

										The Secretary may limit the

				ports of entry in the United States through which a prescription drug may be

				imported under this section to a reasonable number of ports designated by the

				Secretary.

									

									(b)

									Requirements

									Each prescription drug

				imported under this subchapter shall—

									

										(1)

										be approved under section

				505;

									

										(2)

										comply with sections 501

				and 502;

									

										(3)

										be in a container that

				bears a label stating, in prominent and conspicuous type—

										

											(A)

											the lot number of the

				prescription drug;

										

											(B)

											the name, address and phone

				number of the drug importation facility;

										

											(C)

											the following: This

				drug has been imported from _____., with the name of the permitted

				country from which the prescription drug is imported in the blank space;

				and

										

											(D)

											a unique identifier code

				provided by the Secretary that modifies the national drug code of the

				prescription drug to indicate that the drug has been imported; and

										

										(4)

										comply with any other

				applicable requirement of this Act.

									

									(c)

									Approved labeling

									

										(1)

										In general

										A drug importation facility

				that offers for importation a prescription drug under this subchapter shall

				submit to the Secretary an application for approval that demonstrates that the

				labeling of the prescription drug to be imported into the United States

				complies with the requirements of sections 502 and 503.

									

										(2)

										Procedure

										Not later than 60 days

				after receipt of a completed application under paragraph (1), the Secretary

				shall—

										

											(A)

											approve or deny the

				application consistent with the requirements of sections 502 and 503;

				and

										

											(B)

											notify the applicant of the

				decision of the Secretary and, if the application is denied, the reason for the

				denial.

										

										(3)

										Lists

										

											(A)

											Applications

											The Secretary shall

				maintain an updated list of applications pending, applications approved, and

				applications denied under this subsection.

										

											(B)

											Ports

											The Secretary shall

				maintain an updated list of ports through which a prescription drug may be

				imported under this section and make the list available to the public on an

				Internet website.

										

									(d)

									Prohibition of importation of a prescription drug that enters

				other countries

									

										(1)

										In general

										A drug importation

				facility, pharmacy, Internet pharmacy, or wholesaler shall not import a

				prescription drug if, during any period in which the prescription drug was not

				in the control of the manufacturer, the prescription drug entered a country

				other than—

										

											(A)

											Canada; or

										

											(B)

											subject to paragraph (2), a

				country that was a member of the European Union as of December 31, 2003.

										

										(2)

										Limitation

										The Secretary may exclude 1

				or more of the countries under subparagraph (B) of paragraph (1) from the

				application of that subparagraph if the Secretary determines that allowing a

				prescription drug to be imported into the United States after having entered

				that country outside control of a manufacturer would present a risk to the

				public health.

									

									(e)

									Prohibition of commingling

									

										(1)

										In general

										A drug importation

				facility, pharmacy, Internet pharmacy, or wholesaler shall not commingle a

				prescription drug imported into the United States under this subchapter with a

				prescription drug that is not imported from Canada or a permitted

				country.

									

										(2)

										Label

										A pharmacy or Internet

				pharmacy that dispenses a prescription drug imported from Canada or a permitted

				country shall affix on each dispensed container of the prescription drug the

				label required under subsection (b)(3) unless such a label is already affixed

				to the container.

									

									(f)

									Drug recalls

									On receipt of notification

				from the manufacturer of a prescription drug imported from Canada or a

				permitted country under this section that the prescription drug has been

				recalled or withdrawn from the market in Canada or a permitted country, a drug

				importation facility shall promptly provide the Secretary and any person to

				whom the prescription drug was distributed a notice that the drug has been

				recalled or withdrawn from the market and that includes—

									

										(1)

										information (including the

				lot number) that identifies the prescription drug; and

									

										(2)

										a statement of the reason

				for the recall or withdrawal.

									

									(g)

									Charitable contributions

									Notwithstanding any other

				provision of this section, section 801(d)(1) continues to apply to a

				prescription drug that is donated or otherwise supplied at no charge or a

				nominal charge by the manufacturer of the prescription drug to a charitable or

				humanitarian organization (including the United Nations and affiliates) or to a

				government of a foreign country.

								

									(h)

									Jurisdiction

									The district courts of the

				United States shall have jurisdiction in an action brought by the United States

				against a person importing or offering for importation a prescription drug in

				violation of the requirements of this section.

								

									(i)

									Effect of Section

									Nothing in this section

				limits the authority of the Secretary relating to the importation of

				prescription drugs (including the interdiction of prescription drugs that are

				unapproved, adulterated, or misbranded), other than with respect to section

				801(d)(1) as provided in subsection (g).

								.

				

				(b)

				Regulations

				

					(1)

					Personal importation

					

						(A)

						In general

						The Secretary of Health and

			 Human Services may promulgate regulations to carry out

			 section

			 812 of the Federal Food, Drug,

			 and Cosmetic Act (as added by this section).

					

						(B)

						Effective date

						

							Section

			 812 of the Federal Food, Drug,

			 and Cosmetic Act shall take effect on the date of enactment of this

			 Act, without regard to whether the Secretary of Health and Human Services has

			 promulgated regulations under paragraph (1).

					

					(2)

					Pharmacy and wholesaler importation of prescription

			 drugs

					

						(A)

						In general

						The Secretary of Health and

			 Human Services shall promulgate interim final regulations to carry out

			 section

			 813 of the Federal Food, Drug,

			 and Cosmetic Act (as added by this section).

					

						(B)

						Effective date

						

							Section

			 813 of the Federal Food, Drug,

			 and Cosmetic Act shall take effect on the date that is 1 year after

			 the date of enactment of this Act, without regard to whether the Secretary of

			 Health and Human Services has promulgated regulations under paragraph

			 (1).

					

				(c)

				Prohibited Act

				

					Section

			 301 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 331) is amended by adding

			 at the end the following:

				

					

						(hh)

						Dispensing or offering to

				dispense a prescription drug imported into the United States in violation of

				the requirements of section 813.

					.

			

			3.

			Protection against adulterated prescription drugs

			Section 801(h) of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 381(h)) is amended—

			

				(1)

				in paragraph (2)—

				

					(A)

					by inserting and

			 prescription drugs after related to foods;

				

					(B)

					by inserting and of

			 prescription drugs after adulteration of food,;

			 and

				

					(C)

					by inserting and

			 prescription drugs after importation of food; and

				

				(2)

				in paragraph (3), by

			 inserting and for ensuring the safety of imported prescription

			 drugs after food safety.

			

			4.

			Internet pharmacies

			

				(a)

				Internet pharmacies

				Chapter V of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 351 et seq.) is amended by inserting after section 510 the

			 following:

				

					

						511.

						Internet pharmacies

						

							(a)

							Definitions

							In this section:

							

								(1)

								Advertising service provider

								The term advertising

				service provider means an advertising company that contracts with a

				provider of an interactive computer service (as defined in section 230(f) of

				the Communications Act of 1934

				(47 U.S.C.

				230(f)) to provide advertising on the Internet.

							

								(2)

								Designated payment system

								

									(A)

									In general

									The term designated

				payment system means a system used by a person to effect a credit

				transaction, electronic transfer, or money transmitting service described in

				subparagraph (B) that the Federal functional regulators determine, by

				regulation or order, could be used in connection with, or to facilitate, a

				restricted transaction.

								

									(B)

									Persons described

									A person referred to in

				subparagraph (A) is—

									

										(i)

										a creditor;

									

										(ii)

										a credit card

				issuer;

									

										(iii)

										a financial

				institution;

									

										(iv)

										an operator of a terminal

				at which an electronic fund transfer may be initiated;

									

										(v)

										a money transmitting

				business; or

									

										(vi)

										(I)

											an international, national,

				regional, or local network used to effect a credit transaction, electronic fund

				transfer, or money transmitting service; or

										

											(II)

											any participant in a

				network described in subclause (I).

										

								(3)

								Federal functional regulator

								The term Federal

				functional regulator has the meaning given the term in section 509 of

				the Gramm-Leach-Bliley Act (15 U.S.C. 6809).

							

								(4)

								Prescription drug

								The term prescription

				drug means a drug described in section 503(b) that is approved by the

				Secretary under section 505.

							

								(5)

								Internet pharmacy

								The term Internet

				pharmacy means a person that dispenses or offers to dispense a

				prescription drug through an Internet website in interstate commerce in the

				United States regardless of whether the physical location of the principal

				place of business of the Internet pharmacy is in the United States or in

				another country.

							

								(6)

								Restricted transaction

								The term restricted

				transaction means a transaction or transmittal, on behalf of a

				individual who places an unlawful Internet pharmacy request to any person

				engaged in the operation of an unlicensed Internet pharmacy, of—

								

									(A)

									credit, or the proceeds of

				credit, extended to or on behalf of the individual who placed the unlawful

				Internet request (including credit extended through the use of a credit

				card);

								

									(B)

									an electronic fund transfer

				or funds transmitted by or through a money transmitting business, or the

				proceeds of an electronic fund transfer or money transmitting service, from or

				on behalf of the individual who placed the unlawful Internet request;

								

									(C)

									a check, draft, or similar

				instrument which is drawn by or on behalf of the individual who placed the

				unlawful Internet request and is drawn on or payable at or through any

				financial institution; or

								

									(D)

									the proceeds of any other

				form of financial transaction (identified by the Federal functional regulators

				by regulation) that involves a financial institution as a payor or financial

				intermediary on behalf of or for the benefit of the individual who placed the

				unlawful Internet request.

								

								(7)

								Unlawful Internet pharmacy request

								The term unlawful

				Internet pharmacy request means the request, or transmittal of a

				request, made to an unlicensed Internet pharmacy for a prescription drug by

				mail (including a private carrier), facsimile, phone, or electronic mail, or by

				a means that involves the use, in whole or in part, of the Internet.

							

								(8)

								Other definitions

								

									(A)

									Credit; creditor; credit card

									The terms

				credit, creditor; and credit card have

				the meanings given the terms in section 103 of the Truth in Lending Act

				(15 U.S.C.

				1602).

								

									(B)

									Electronic fund transfer

									The term electronic

				fund transfer—

									

										(i)

										has the meaning given the

				term in section 903 of the Electronic Fund

				Transfer Act (15 U.S.C. 1693a); and

										

											

											(ii)

				includes any fund transfer covered under Article 4A of the Uniform Commercial

				Code, as in effect in any State.

									(C)

									Financial institution

									The term financial

				institution—

									

										(i)

										has the meaning given the

				term in section 903 of the Electronic Transfer Fund Act (15 U.S.C. 1693a);

				and

									

										(ii)

										includes a financial

				institution (as defined in section 509 of the Gramm-Leach-Bliley Act

				(15 U.S.C.

				6809)).

									

									(D)

									Money transmitting business; money transmitting

				service

									The terms money

				transmitting business and money transmitting service have

				the meaning given the terms in section 5330(d) of title 31, United States

				Code.

								

							(b)

							In general

							An Internet pharmacy may

				only dispense or offer to dispense a prescription drug to a person in the

				United States in accordance with this section.

						

							(c)

							Licensing of Internet pharmacies

							

								(1)

								In general

								To be licensed under this

				section an Internet pharmacy shall—

								

									(A)

									have its principal place of

				business in the United States, Canada, or a permitted country; and

								

									(B)

									be licensed by the

				Secretary in accordance with this section prior to dispensing a prescription

				drug to an individual.

								

								(2)

								Conditions for licensing

								

									(A)

									Application requirements

									An Internet pharmacy shall

				submit to the Secretary an application that includes—

									

										(i)

										(I)

											in the case of an Internet

				pharmacy located in the United States, verification that, in each State in

				which the Internet pharmacy engages in dispensing or offering to dispense

				prescription drugs, the Internet pharmacy, and all employees and agents of the

				Internet pharmacy, is in compliance with applicable Federal and State laws

				regarding—

											

												(aa)

												the practice of pharmacy,

				including licensing laws and inspection requirements; and

											

												(bb)

												the manufacturing and

				distribution of controlled substances, including with respect to mailing or

				shipping controlled substances to consumers; or

											

											(II)

											in the case of an Internet

				pharmacy located in Canada or a permitted country, verification that—

											

												(aa)

												all employees and agents of

				the Internet pharmacy are in compliance with applicable laws of Canada or the

				permitted country regarding the practice of pharmacy, including licensing laws

				and inspection requirements; and

											

												(bb)

												the Internet pharmacy is in

				compliance with applicable Federal and State laws regarding the practice of

				pharmacy, including licensing laws and inspection requirements;

											

										(ii)

										verification that the

				person that owns the Internet pharmacy has not had a license for an Internet

				pharmacy terminated by the Secretary, and that no other Internet pharmacy owned

				by the person has had a license under this subsection that has been terminated

				by the Secretary;

									

										(iii)

										verification from the

				person that owns the Internet pharmacy that the person will permit inspection

				of the facilities and business practices of the Internet pharmacy by the

				Secretary to the extent necessary to determine whether the Internet pharmacy is

				in compliance with this subsection; and

									

										(iv)

										in the case of an agreement

				between a patient and an Internet pharmacy that releases the Internet pharmacy,

				and any employee or agent of the Internet pharmacy, from liability for damages

				arising out of the negligence of the Internet pharmacy, an assurance that such

				a limitation of liability shall be null and void.

									

									(B)

									Identification requirements

									An Internet pharmacy shall

				provide to any person that accesses the Internet pharmacy website, on each page

				of the website of the Internet pharmacy or by a link to a separate page, the

				following information:

									

										(i)

										The street address, city,

				ZIP Code or comparable mail code, State (or comparable entity), country, and

				telephone number of—

										

											(I)

											each place of business of

				the Internet pharmacy; and

										

											(II)

											the name of the supervising

				pharmacist of the Internet pharmacy and each individual who serves as a

				pharmacist for purposes of the Internet pharmacy website.

										

										(ii)

										The names of all States or

				countries, as appropriate, in which the Internet pharmacy and the pharmacists

				employed by the Internet pharmacy are licensed or otherwise authorized to

				dispense prescription drugs.

									

										(iii)

										If the Internet pharmacy

				makes referrals to, or solicits on behalf of, a health care practitioner or

				group of practitioners in the United States for prescription services—

										

											(I)

											the name, street address,

				city, ZIP Code or comparable mail code, State, and telephone number of the

				practitioner or group; and

										

											(II)

											the name of each State in

				which each practitioner is licensed or otherwise authorized to prescribe

				drugs.

										

										(iv)

										A statement that the

				Internet pharmacy will dispense prescription drugs only after receipt of a

				valid prescription.

									

									(C)

									Professional services requirements

									An Internet pharmacy shall

				carry out the following:

									

										(i)

										Maintain patient medication

				profiles and other related data in a readily accessible format organized to

				facilitate consultation with treating providers, caregivers, and

				patients.

									

										(ii)

										Conduct prospective drug

				use reviews before dispensing medications or medical devices.

									

										(iii)

										Ensure patient

				confidentiality and the protection of patient identity and patient-specific

				information, in accordance with the regulations promulgated under section

				264(c) of the Health Insurance Portability and

				Accountability Act of 1996 (42 U.S.C. 1320d–2

				note).

									

										(iv)

										Offer interactive and

				meaningful consultation by a licensed pharmacist to the caregiver or patient

				prior to and subsequent to the time at which the Internet pharmacy dispenses

				the drug.

									

										(v)

										(I)

											Establish a mechanism for

				patients to report errors and suspected adverse drug reactions.

										

											(II)

											Document in the reporting

				mechanism the response of the Internet pharmacy to those reports.

										

										(vi)

										Develop a system to inform

				caregivers and patients about drug recalls.

									

										(vii)

										Educate caregivers and

				patients about the appropriate means of disposing of expired, damaged, or

				unusable medications.

									

										(viii)

										Assure that the sale of a

				prescription drug is in accordance with a prescription from the treating

				provider of the individual.

									

										(ix)

										(I)

											Verify the validity of the

				prescription of an individual by using 1 of the following methods:

											

												(aa)

												Receiving from the

				individual or treating provider of the individual the prescription of the

				individual by mail (including a private carrier), or receiving from the

				treating provider of the individual the prescription of the individual by

				electronic mail.

											

												(bb)

												If the prescription is for

				a controlled substance (as defined in section 102 of the

				Controlled Substances Act

				(21 U.S.C.

				802)), confirming with the treating provider the information in

				subclause (II).

											

											(II)

											When seeking verification

				of a prescription of an individual under subclause (I)(bb), an Internet

				pharmacy shall provide to the treating provider the following

				information:

											

												(aa)

												The full name and address

				of the individual.

											

												(bb)

												Identification of the

				prescription drug.

											

												(cc)

												The quantity of the

				prescription drug to be dispensed.

											

												(dd)

												The date on which the

				individual presented the prescription to the Internet pharmacy.

											

												(ee)

												The date and time of the

				verification request.

											

												(ff)

												The name of a contact

				person at the Internet pharmacy, including a voice telephone number, electronic

				mail address, and facsimile telephone number.

											

											(III)

											A prescription is verified

				under subclause (I)(bb) only if 1 of the following occurs:

											

												(aa)

												The treating provider

				confirms, by direct communication with the Internet pharmacy, that the

				prescription is accurate.

											

												(bb)

												The treating provider

				informs the Internet pharmacy that the prescription is inaccurate and provides

				the accurate prescription.

											

											(IV)

											An Internet pharmacy shall

				not fill a prescription if—

											

												(aa)

												a treating provider informs

				the Internet pharmacy within 72 hours after receipt of a communication under

				subclause (I)(bb) that the prescription is inaccurate or expired; or

											

												(bb)

												the treating provider does

				not respond within that time.

											

										(x)

										Maintain, for such period

				of time as the Secretary shall prescribe by regulation, a record of all direct

				communications with a treating provider regarding the dispensing of a

				prescription drug, including verification of the prescription.

									

								(3)

								Licensure procedure

								

									(A)

									Action by Secretary

									On receipt of a completed

				licensing application under paragraph (3), the Secretary shall—

									

										(i)

										assign an identification

				number to each Internet pharmacy;

									

										(ii)

										notify the applicant of the

				receipt of the licensure application; and

									

										(iii)

										not later than 60 days

				after receipt of the licensure application, issue a license if the Internet

				pharmacy is in compliance with conditions under paragraph (3).

									

									(B)

									Electronic filing

									

										(i)

										In general

										For the purpose of reducing

				paperwork and reporting burdens, the Secretary shall require the use of

				electronic methods of submitting to the Secretary a licensure application

				required under this section and provide for electronic methods of receiving the

				applications.

									

										(ii)

										Authentication

										In providing for the

				electronic submission of such licensure applications under this section, the

				Secretary shall ensure that adequate authentication protocols are used to allow

				identification of the Internet pharmacy and validation of the data as

				appropriate.

									

								(4)

								List

								

									(A)

									In general

									The Secretary shall

				compile, maintain, and periodically update a list of licensees.

								

									(B)

									Availability

									The Secretary shall make

				the list described under subparagraph (A) and information submitted by the

				licensee under paragraph (2)(B) available to the public on an Internet website

				and through a toll-free telephone number.

								

								(5)

								Licensing fee

								The Secretary shall

				establish a licensing fee that an Internet pharmacy licensed by the Secretary

				under this section shall be required to pay to the Secretary.

								

									(A)

									Collection

									

										(i)

										Collection of initial year licensing fee

										A licensing fee of $5,000

				shall be payable for the fiscal year in which the Internet pharmacy first

				submits a licensing application under this section.

									

										(ii)

										Collection in subsequent years

										After the licensing fee is

				paid for the first fiscal year, the fee, as modified under subparagraph (B),

				shall be payable on or before October 1 of each year.

									

										(iii)

										One fee per Internet pharmacy

										The licensing fee shall be

				paid only once for each Internet pharmacy for a fiscal year in which the fee is

				payable.

									

									(B)

									Fee amount

									The amount of the licensing

				fee shall be determined each year by the Secretary based on the anticipated

				costs to the Secretary of enforcing the requirements of this section in the

				subsequent fiscal year.

								

									(C)

									Annual fee determination

									

										(i)

										In general

										Not later than 60 days

				before the beginning of each fiscal year beginning after September 30, 2005,

				the Secretary shall determine the licensing fee for that fiscal year.

									

										(ii)

										Publication of fee amount

										Not later than 60 days

				before each fiscal year, the Secretary shall publish the licensing fee under

				this section for that fiscal year and provide for a period of 30 days for the

				public to provide written comments on the fee.

									

									(D)

									Use of fees

									The licensing fees

				collected under this section shall be used, without further appropriation, to

				carry out this section.

								

									(E)

									Failure to pay fee

									

										(i)

										Due date

										A licensing fee payable

				under this section shall be paid by the date that is 30 days after the date on

				which the fee is due.

									

										(ii)

										Failure to pay

										If an Internet pharmacy

				subject to a fee under this section fails to pay the fee by the date specified

				under clause (i), the Secretary shall not permit the Internet pharmacy to

				engage in the dispensing of drugs as described under this section until all

				such fees owed by the Internet pharmacy are paid.

									

									(F)

									Reports

									Beginning with fiscal year

				2005, not later than 60 days after the end of each fiscal year during which

				licensing fees are collected under this section, the Secretary shall submit to

				the Committee on Health, Education, Labor, and Pensions of the Senate and the

				Committee on Energy and Commerce of the House of Representatives a report that

				describes—

									

										(i)

										implementation of the

				licensing fee authority during the fiscal year; and

									

										(ii)

										the use by the Secretary of

				the licensing fees collected during the fiscal year for which the report is

				made.

									

								(6)

								Termination of license

								The Secretary, upon the

				initiative of the Secretary, may terminate a license issued under subsection

				(c), after notice to the Internet pharmacy and an opportunity for a hearing,

				and if the Secretary determines that an Internet pharmacy—

								

									(A)

									has demonstrated a pattern

				of noncompliance with this section;

								

									(B)

									has made an untrue

				statement of material fact in its license application; or

								

									(C)

									is in violation of any

				applicable Federal or State law relating to the dispensing of a prescription

				drug.

								

								(7)

								Renewal evaluation

								

									(A)

									In general

									Before renewing a license

				of an Internet pharmacy under this subsection pursuant to the submission of a

				renewal application, the Secretary shall conduct an evaluation to determine

				whether the Internet pharmacy is in compliance with this section.

								

									(B)

									Evaluation

									At the discretion of the

				Secretary and as applicable, an evaluation under subparagraph (A) may include

				testing of the Internet pharmacy website or other systems through which the

				Internet pharmacy communicates with consumers, and a physical inspection of the

				records and premises of the pharmacy.

								

								(8)

								Contract for operation of program

								

									(A)

									In general

									The Secretary may award a

				contract under this subsection for the operation of the licensing

				program.

								

									(B)

									Term

									The duration of a contract

				under subparagraph (A) shall not exceed 5 years and may be renewable.

								

									(C)

									Performance review

									The Secretary shall

				annually review performance under a contract under subparagraph (A).

								

							(d)

							Providers of interactive computer services or advertising

				services

							A provider of interactive

				computer services (as defined in section 230(f) of the

				Communications Act of 1934

				(47 U.S.C.

				230(f))) or an advertising service provider shall be liable

				under this section for dispensing or selling prescription drugs in violation of

				this section on account of another person’s selling or dispensing of a

				prescription drug if the provider of the service—

							

								(1)

								accepts advertising for a

				prescription drug from an unlicensed Internet pharmacy; or

							

								(2)

								accepts advertising stating

				that an individual does not need a physician’s prescription to obtain a

				prescription drug.

							

							(e)

							Policies and procedures required To prevent payments for

				unlawful Internet pharmacy requests

							

								(1)

								Regulations

								Not later than 1 year after

				the date of enactment of this section, the Federal functional regulators shall

				promulgate regulations requiring a person described in subsection (a)(2) to

				prevent restricted transactions by establishing policies and procedures

				that—

								

									(A)

									(i)

										are reasonably designed to

				allow the payment system and any person involved in the payment system to

				identify restricted transactions by means of codes in authorization messages or

				by other means; and

									

										(ii)

										are reasonably designed to

				block restricted transactions identified as a result of the policies and

				procedures developed under clause (i); or

									

									(B)

									prevent the acceptance of

				the products or services of the payment system in connection with a restricted

				transaction.

								

								(2)

								Requirements for policies and procedures

								In promulgating regulations

				under paragraph (1), the Federal functional regulators shall—

								

									(A)

									identify types of policies

				and procedures, including nonexclusive examples, that shall be considered to be

				reasonably designed to identify and reasonably designed to block or to prevent

				the acceptance of the products or services in connection with each type of

				restricted transaction, including—

									

										(i)

										identifying transactions by

				a code or codes in the authorization message; and

									

										(ii)

										denying authorization of a

				credit card transaction in response to an authorization message; and

									

									(B)

									to the extent practicable,

				permit any participant in a designated payment system to choose among

				alternative means of identifying and blocking, or otherwise preventing the

				acceptance of the products or services of the designated payment system or

				participant in connection with, restricted transactions.

								

								(3)

								Compliance with payment system policies and

				procedures

								A person described in

				subsection (a)(2)(B) meets the requirement of paragraph (1) if—

								

									(A)

									the person relies on and

				complies with the policies and procedures of a designated payment system of

				which the person is a member or in which the person is a participant,

				to—

									

										(i)

										identify and block

				restricted transactions; or

									

										(ii)

										otherwise prevent the

				acceptance of the products or services of the payment system, member, or

				participant in connection with restricted transactions; and

									

									(B)

									such policies and

				procedures of the designated payment system comply with the requirements of

				regulations promulgated under paragraph (1).

								

								(4)

								No liability for blocking or refusing to honor restricted

				transaction

								A person that is subject to

				a regulation or an order issued under this section and blocks or otherwise

				refuses to honor a restricted transaction (or a transaction that such person

				reasonably believes to be a restricted transaction) or as a member of a

				designated payment system, relies on the policies and procedures of the payment

				system in an effort to comply with regulations promulgated under this section,

				shall not be liable to any party for such action.

							

								(5)

								Enforcement

								

									(A)

									In general

									This section shall be

				enforced by the Federal functional regulators and the Federal Trade Commission

				under applicable law in the manner provided in section 505(a) of the

				Gramm-Leach-Bliley Act (21 U.S.C. 6805(a)).

								

									(B)

									Factors to be considered

									In considering any

				enforcement action under this subsection against a payment system or person

				described in subsection (a)(2)(B), the Federal functional regulators and the

				Federal Trade Commission shall consider the following factors:

									

										(i)

										The extent to which the

				person is extending credit or transmitting funds knowing the transaction is in

				connection with an unlawful Internet pharmacy request.

									

										(ii)

										The history of the person

				in extending credit or transmitting funds knowing the transaction is in

				connection with an unlawful Internet pharmacy request.

									

										(iii)

										The extent to which the

				person has established and is maintaining policies and procedures in compliance

				with regulations prescribed under this subsection.

									

										(iv)

										The feasibility that any

				specific remedy prescribed can be implemented by the person without substantial

				deviation from normal business practice.

									

										(v)

										The costs and burdens the

				specific remedy will have on the person.

									

							(f)

							Reports regarding Internet-Related violations of Federal and

				State laws on dispensing of drugs

							The Secretary shall,

				pursuant to the submission of an application meeting criteria prescribed by the

				Secretary, make an award of a grant or contract to an entity with experience in

				developing and maintaining systems for the purpose of—

							

								(1)

								identifying Internet

				pharmacy websites that are not licensed or that appear to be operating in

				violation of Federal or State laws concerning the dispensing of drugs;

							

								(2)

								reporting such Internet

				pharmacy websites to State medical licensing boards and State pharmacy

				licensing boards, and to the Attorney General and the Secretary, for further

				investigation; and

							

								(3)

								submitting, for each fiscal

				year for which the award under this subsection is made, a report to the

				Secretary describing investigations undertaken with respect to violations

				described in paragraph (1).

							.

			

				(b)

				Prohibited Act

				

					Section

			 301 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 331) (as amended by

			 section 2(b)) is amended by adding at the end the following:

				

					

						(ii)

						The sale of a prescription

				drug, or the ownership or operation of an Internet pharmacy, in violation of

				section 511.

					

						(jj)

						The representation by

				advertisement, sales presentation, direct communication (including telephone,

				facsimile, or electronic mail), or otherwise by an Internet pharmacy, that a

				prescription drug may be obtained from the Internet pharmacy without a

				prescription, in violation of section 511.

					

						(kk)

						The acceptance of an

				advertisement from an Internet pharmacy by the provider of an interactive

				computer service, unless the provider has on file a copy of the license issued

				to the Internet pharmacy under section 511.

					.

			

				(c)

				Links to illegal Internet pharmacies

				

					Section

			 302 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 332) is amended by adding

			 at the end the following:

				

					

						(c)

						(1)

							In the case of a violation

				of section 511 relating to an illegal Internet pharmacy, the district courts of

				the United States and the United States courts of the territories shall have

				jurisdiction to order a provider of an interactive computer service to remove,

				or disable access to, a website violating that section that resides on a

				computer server that the provider controls or operates.

						

							(2)

							Relief under paragraph

				(1)—

							

								(A)

								shall be available only

				after provision to the provider of notice and an opportunity to appear;

							

								(B)

								shall not impose any

				obligation on the provider to monitor its service or to affirmatively seek

				facts indicating activity violating section 511; and

							

								(C)

								shall specify the provider

				to which the relief applies.

							.

			

				(d)

				Regulations

				

					(1)

					In general

					Not later than 1 year after

			 the date of enactment of this Act, the Secretary of Health and Human Services

			 shall promulgate interim final regulations that are consistent with the

			 Verified Internet Pharmacy Sites certification program developed by the

			 National Association of Boards of Pharmacy to carry out the amendments made by

			 this section.

				

					(2)

					Effective date

					The requirement of licensure

			 under section

			 511 of the Federal Food, Drug,

			 and Cosmetic Act (as added by this section) shall take effect on the

			 date determined by the Secretary of Health and Human Services but in no event

			 later than 90 days after the effective date of the interim final regulations

			 under paragraph (1).

				

				(e)

				Return to sender

				

					Section

			 801 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 381) is amended by adding

			 at the end the following:

				

					

						(p)

						Unlicensed Internet pharmacy

						If an Internet pharmacy is

				not licensed by the Secretary in accordance with section 511, any shipment of a

				prescription drug from such an Internet pharmacy to an individual shall be

				refused admission into the United States and the Secretary shall return the

				prescription drug, other than a prescription drug that is required to be

				destroyed, to the Internet pharmacy at the expense of the Internet

				pharmacy.

					

						(q)

						Licensed Internet pharmacy

						If a shipment of a

				prescription drug from an Internet pharmacy licensed by the Secretary in

				accordance with section 511 to an individual is refused admission into the

				United States, the Secretary shall—

						

							(1)

							return the prescription

				drug, other than a prescription drug that is required to be destroyed, to the

				Internet pharmacy at the expense of the Internet pharmacy; and

						

							(2)

							provide the individual and

				the Internet pharmacy with a written notice that informs the individual and the

				Internet pharmacy of the refusal and of the reason for the refusal.

						.

			

			5.

			Administrative detention and temporary hold

			

				(a)

				In general

				The

			 Federal Food, Drug, and Cosmetic Act

			 is amended by adding after section 815 (as added by section 9) the

			 following:

				

					

						816.

						Administrative detention

						

							(a)

							Administrative detention of prescription drugs

							

								(1)

								Detention authority

								

									(A)

									In general

									An officer or qualified

				employee of the Food and Drug Administration may order the detention, in

				accordance with this subsection, of any prescription drug that is found during

				an inspection, examination, or investigation under this Act conducted by the

				officer or qualified employee, if the officer or qualified employee has

				credible evidence or information indicating that the prescription drug presents

				a risk to the public health.

								

									(B)

									Approval

									A prescription drug may be

				detained under subparagraph (A) only if the Secretary or an official designated

				by the Secretary approves the order of detention.

								

								(2)

								Period of detention

								A prescription drug may be

				detained under paragraph (1) for a reasonable period, not to exceed 20 days,

				unless a greater period, not to exceed 30 days, is necessary, to enable the

				Secretary to commence an action under this subsection or section 302.

							

								(3)

								Security of detained article

								

									(A)

									In general

									An order under paragraph

				(1) with respect to a prescription drug—

									

										(i)

										may require that the

				prescription drug be labeled or marked as detained; and

									

										(ii)

										shall require that the

				prescription drug be removed to a secure facility, as appropriate.

									

									(B)

									No transfer

									A prescription drug subject

				to an order under paragraph (1) shall not be transferred by any person from the

				place at which the prescription drug is ordered detained or from the place to

				which the prescription drug is removed, until released by the Secretary or

				until the expiration of the detention period applicable under the order,

				whichever occurs first.

								

									(C)

									Effect of paragraph

									This paragraph does not

				authorize the delivery of a prescription drug pursuant to the execution of a

				bond while the prescription drug is subject to an order under paragraph

				(1).

								

									(D)

									Effect of bonding provision

									Section 801(b) does not

				authorize the delivery of a prescription drug pursuant to the execution of a

				bond while the prescription drug is subject to an order under paragraph

				(1).

								

								(4)

								Appeal of detention order

								

									(A)

									In general

									With respect to a

				prescription drug detained under paragraph (1), any person that would be

				entitled to be a claimant for the prescription drug if the prescription drug

				were seized under paragraph (1) may appeal the order of detention to the

				Secretary.

								

									(B)

									Action by the Secretary

									Not later than 5 days after

				an appeal is filed, the Secretary, after providing opportunity for an informal

				hearing, shall confirm or terminate the order, and confirmation by the

				Secretary shall be considered to be a final agency action for purposes of

				section 702 of title 5, United States Code.

								

									(C)

									Failure to Act

									If, during the 5-day period

				specified in subparagraph (B), the Secretary fails to provide an opportunity

				for hearing or to confirm or terminate the order, the order shall be deemed to

				be terminated.

								

									(D)

									Effect of commencement of court action

									The process under this

				paragraph for the appeal of an order under paragraph (1) with respect to a

				prescription drug terminates if the Secretary commences an action under

				subsection (a) or section 302 regarding the prescription drug.

								

							(b)

							Effect of Section

							Nothing in this section

				applies to a prescription drug imported by an individual under section 812 or

				to a commercial transaction conducted between an Internet pharmacy and an

				individual.

						.

			

				(b)

				Temporary hold at port of entry

				

					Section

			 801 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 381) (as amended by

			 section 4(e)) is amended by adding at the end the following:

				

					

						(r)

						Temporary hold at port of entry

						

							(1)

							In general

							If an officer or qualified

				employee of the Food and Drug Administration has credible evidence or

				information indicating that a prescription drug presents a risk to the public

				health, and the officer or qualified employee is unable to inspect, examine, or

				investigate the prescription drug upon the prescription drug’s being offered

				for import at a port of entry into the United States, the officer or qualified

				employee shall request the Secretary of the Treasury to hold the prescription

				drug at the port of entry for a reasonable period of time, not to exceed 24

				hours, for the purpose of enabling the Secretary to inspect, examine, or

				investigate the prescription drug as appropriate.

						

							(2)

							Approval

							

								(A)

								In general

								An officer or qualified

				employee of the Food and Drug Administration may make a request under paragraph

				(1) only if the Secretary or an official designated by the Secretary approves

				the request.

							

								(B)

								Designees

								An official may not be

				designated under subparagraph (A) unless the official is the director of the

				district under this Act in which the prescription drug is located, or is an

				official senior to that director.

							

							(3)

							Notification

							With respect to a

				prescription drug for which a request under paragraph (1) is made, the

				Secretary, promptly after the request is made, shall notify the State in which

				the port of entry involved is located that the request has been made, and as

				applicable, that the prescription drug, is being held under this

				subsection.

						

							(4)

							Removal

							A prescription drug held

				under paragraph (1) shall be removed to a secure facility, as

				appropriate.

						

							(5)

							No transfer

							During the period in which

				a prescription drug is held under this subsection, the prescription drug shall

				not be transferred by any person from the port of entry into the United States

				for the prescription drug or from the secure facility to which the prescription

				drug has been removed.

						

							(6)

							Effect of bonding provision

							Subsection (b) does not

				authorize the delivery of a prescription drug held under this subsection

				pursuant to the execution of a bond while the prescription drug is held under

				this subsection.

						

							(7)

							Effect of subsection

							Nothing in this subsection

				applies to a prescription drug imported by an individual under section 812 or

				to a commercial transaction conducted between an Internet pharmacy and an

				individual.

						.

			

				(c)

				Prohibited Act

				

					Section

			 301 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 331) (as amended by

			 section 4(b)) is amended by adding at the end the following:

				

					

						(ll)

						The transfer of a

				prescription drug in violation of an order under section 816, or the removal or

				alteration of any mark or label required by the order to identify the

				prescription drug as detained.

					.

			

			6.

			Suspension

			

				(a)

				In general

				The

			 Federal Food, Drug, and Cosmetic Act

			 is amended by adding after section 816 (as added by section 5) the

			 following:

				

					

						817.

						Suspension of importation

						

							(a)

							Prescription drug

							If the Secretary determines

				that the importation of a particular prescription drug or particular dosage

				form of a prescription drug into the United States presents a risk to the

				public health, the Secretary may immediately order the suspension of the

				importation of the particular prescription drug or particular dosage form of

				the prescription drug.

						

							(b)

							Suspension

							If the Secretary determines

				that a drug importation facility, pharmacy, Internet pharmacy, or wholesaler is

				engaged in a pattern of importing or offering for importation a prescription

				drug into the United States in violation of any of the requirements of this

				Act, the Secretary may immediately order the suspension of that person from

				engaging in the importation or offering for importation of prescription drugs

				into the United States.

						

							(c)

							Canada or permitted country

							If the Secretary determines

				that there is a pattern of prescription drugs being imported or offered for

				importation into the United States from Canada or a permitted country in

				violation of any of the requirements of this Act, the Secretary may immediately

				order the suspension of the importation or offering for importation into the

				United States of prescription drugs from Canada or that permitted country, as

				appropriate.

						

							(d)

							Appeal of suspension order

							

								(1)

								In general

								

									(A)

									Prescription drugs

									With respect to the

				importation of a prescription drug, the importation of which is suspended under

				subsection (a), any person that would be entitled to be a claimant for the

				prescription drug may appeal the suspension order to the Secretary.

								

									(B)

									Suspended persons

									With respect to a drug

				importation facility, pharmacy, Internet pharmacy, or wholesaler subject to a

				suspension order under subsection (b) or (c), the drug importation facility,

				pharmacy, Internet pharmacy or wholesaler may appeal the suspension order to

				the Secretary.

								

								(2)

								Action by the Secretary

								Not later than 30 days

				after an appeal is filed, the Secretary, after providing opportunity for an

				informal hearing, shall confirm or terminate the order.

							

								(3)

								Failure to Act

								If, during the 30-day

				period specified in paragraph (2), the Secretary fails to provide an

				opportunity for a hearing or to confirm or terminate the order, the order shall

				be deemed to be terminated.

							

							(e)

							No judicial review

							An order under this section

				shall not be subject to judicial review.

						

							(f)

							Effect of Section

							Nothing in this section

				applies to a prescription drug imported by an individual under section 812 or

				to a commercial transaction conducted between an Internet pharmacy and an

				individual.

						.

			

				(b)

				Prohibited Act

				

					Section

			 301 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 331) (as amended by

			 section 5(c)) is amended by adding at the end the following:

				

					

						(mm)

						The importation or offering

				for importation of a prescription drug in violation of an order under section

				817.

					.

			

			7.

			Debarment for repeated or serious prescription drug importation

			 violations

			

				(a)

				Debarment authority

				

					(1)

					Permissive debarment

					

						Section

			 306(b)(1) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C.

			 335a(b)(1)) is amended—

					

						(A)

						in subparagraph (B), by

			 striking or at the end;

					

						(B)

						in subparagraph (C), by

			 striking the period at the end and inserting , or; and

					

						(C)

						by adding at the end the

			 following:

						

							

								(D)

								a person from importing a

				prescription drug or offering a prescription drug for importation into the

				United States.

							.

					

					(2)

					Amendment regarding debarment grounds

					

						Section

			 306(b) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C.

			 335a(b)) is amended—

					

						(A)

						by redesignating paragraph

			 (4) as paragraph (5); and

					

						(B)

						by inserting after paragraph

			 (3) the following:

						

							

								(4)

								Persons subject to permissive debarment; prescription drug

				importation

								

									(A)

									In general

									A person is subject to

				debarment under paragraph (1)(D) if—

									

										(i)

										the person has been

				convicted of a felony for conduct relating to the importation into the United

				States of any prescription drug; or

									

										(ii)

										the person has engaged in a

				pattern of importing or offering for import a prescription drug that presents a

				risk to the public health.

									

									(B)

									Effect of paragraph

									Nothing in this paragraph

				applies to a prescription drug imported by an individual under section 812 or

				to a commercial transaction conducted between an Internet pharmacy and an

				individual.

								.

					

				(b)

				Conforming amendments

				

					Section

			 306 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 335a) is amended—

				

					(1)

					in subsection (b), by

			 striking the subsection heading and inserting the following:

					

						

							(b)

							Permissive debarment; certain drug applications;

				imports

						;

				

					(2)

					in subsection (c)(2)(A)(iii),

			 by striking paragraph (2) or (3) of subsection (b) and inserting

			 paragraph (2), (3), or (4) of subsection (b); and

				

					(3)

					in subsection (d)(3)—

					

						(A)

						in subparagraph (A)(i), by

			 striking or paragraph (2)(A) or (3) of subsection (b) and

			 inserting paragraph (2)(A), (3), or (4) of subsection

			 (b);

					

						(B)

						in clauses (i) and (ii) of

			 subparagraph (B), by striking or subsection (b)(3) and inserting

			 paragraph (3) or (4) of subsection (b); and

					

						(C)

						in subparagraph (B)(ii), by

			 striking or the food importation process, as the case may be and

			 inserting , or the food or prescription drug importation process, as the

			 case may be.

					

				(c)

				Effective date

				

					Section

			 306(l)(2) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C.

			 335a(l)(2)) is amended—

				

					(1)

					in the first sentence, by

			 striking and subsection (b)(3)(A) and inserting

			 subsection (b)(3)(A), and subsection (b)(4)(A); and

				

					(2)

					in the second sentence, by

			 inserting , subsection (b)(4)(B), after subsection

			 (b)(3)(B).

				

				(d)

				Prohibited Act

				

					Section

			 301 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 331) (as amended by

			 section 6(b)) is amended by adding at the end the following:

				

					

						(nn)

						The importing or offering

				for importation into the United States of a prescription drug by, with the

				assistance of, or at the direction of a person debarred under section

				306(b)(4).

					.

			

				(e)

				Importation by debarred persons

				

					Section

			 801 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 381) (as amended by

			 section 5(b)) is amended by adding at the end the following:

				

					

						(s)

						Importation of prescription drugs by debarred

				persons

						

							(1)

							In general

							If a prescription drug is

				imported or offered for importation into the United States, and the importer,

				owner, or consignee of the prescription drug is a person that has been debarred

				under section 306(b)(4), the prescription drug—

							

								(A)

								shall be held at the port

				of entry for the prescription drug; and

							

								(B)

								may not be delivered to the

				person.

							

							(2)

							Effect of bonding provision

							Subsection (b) does not

				authorize the delivery of a prescription drug pursuant to the execution of a

				bond while the prescription drug is held under this subsection.

						

							(3)

							Removal

							A prescription drug held

				under this subsection shall be removed to a secure facility, as

				appropriate.

						

							(4)

							No transfer

							During a period in which a

				prescription drug is held under this subsection, the prescription drug shall

				not be transferred by any person from the port of entry into the United States

				for the prescription drug or from the secure facility to which the prescription

				drug has been removed.

						

							(5)

							Permissible delivery

							A prescription drug held

				under this subsection may be delivered to a person that is not a debarred

				person under section 306(b)(4) if the person affirmatively establishes, at the

				expense of the person, that the prescription drug complies with the

				requirements of this Act, as determined by the Secretary.

						.

			

			8.

			Registration of prescription drug importation

			 facilities

			

				(a)

				Registration of certain importers

				The

			 Federal Food, Drug, and Cosmetic Act

			 is amended by adding after section 813 (as added by section 2) the

			 following:

				

					

						814.

						Registration of certain importers

						

							(a)

							In general

							A drug importation

				facility, pharmacy, Internet pharmacy, or wholesaler engaged in the importation

				or offering for importation of prescription drugs into the United States, or in

				the dispensing of such drugs, shall register with the Secretary in accordance

				with this section.

						

							(b)

							Registration

							

								(1)

								In general

								To register, the owner,

				operator, or agent in charge of a drug importation facility, pharmacy, Internet

				pharmacy, or wholesaler shall submit to the Secretary a registration that

				discloses—

								

									(A)

									the name and address of

				each drug importation facility, pharmacy, Internet pharmacy, or wholesaler at

				which, and all trade names under which, the registrant conducts

				business;

								

									(B)

									the name of each

				prescription drug to be imported into the United States by each drug

				importation facility, pharmacy, Internet pharmacy, or wholesaler; and

								

									(C)

									the name and address of an

				agent for service of process in the United States.

								

								(2)

								Change in information

								The registrant shall notify

				the Secretary in a timely manner of any change in the information provided

				under paragraph (1).

							

								(3)

								Procedure

								Not later than 60 days

				after receipt of a completed registration under paragraph (1), the Secretary

				shall—

								

									(A)

									assign a registration

				number to each registered drug importation facility, pharmacy, Internet

				pharmacy, and wholesaler; and

								

									(B)

									notify the registrant of

				the receipt of the registration.

								

								(4)

								List

								

									(A)

									In general

									The Secretary shall

				compile, maintain, and periodically update a list of registrants.

								

									(B)

									Availability

									The Secretary shall make

				the list described under subparagraph (A) and information submitted by a

				registrant under paragraph (1) available to the public on an Internet website

				and through a toll-free telephone number.

								

							(c)

							Electronic filing

							

								(1)

								In general

								For the purpose of reducing

				paperwork and reporting burdens, the Secretary shall provide for, and require

				the use of, electronic methods of submitting to the Secretary registrations

				required under this section and shall provide for electronic methods of

				receiving the registrations.

							

								(2)

								Authentication

								In providing for the

				electronic submission of such registrations under this section, the Secretary

				shall ensure that adequate authentication protocols are used to allow

				identification of the registrant and validation of the data as

				appropriate.

							

							(d)

							Effect of Section

							

								(1)

								Authority

								Nothing in this section

				authorizes the Secretary to require an application, review, or licensing

				process for a drug importation facility, pharmacy, or wholesaler.

							

								(2)

								Importation by individuals

								Nothing in this section

				applies to a prescription drug imported by an individual under section 812 or

				to a commercial transaction conducted between an Internet pharmacy and an

				individual.

							.

			

				(b)

				Regulations

				

					(1)

					In general

					Not later than 1 year after

			 the date of enactment of this Act, the Secretary of Health and Human Services

			 shall promulgate regulations to carry out

			 section

			 814 of the Federal Food, Drug,

			 and Cosmetic Act (as added by this section).

				

					(2)

					Effective date

					The requirement of

			 registration under section 814 of the

			 Federal Food, Drug, and Cosmetic Act

			 takes effect—

					

						(A)

						on the effective date of the

			 final regulations under paragraph (1); or

					

						(B)

						if the final regulations have

			 not been made effective as of the expiration of that period, on the date that

			 is 1 year after the date of enactment of this Act, subject to compliance with

			 the final regulations when the final regulations are made effective.

					

				(c)

				Importation; failure To register

				

					Section

			 801 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 381) (as amended by

			 section 7(e)) is amended by adding at the end the following:

				

					

						(t)

						Failure To register

						

							(1)

							In general

							If a drug importation

				facility, pharmacy, Internet pharmacy, or wholesaler engaged in the importation

				or offering for importation of prescription drugs into the United States has

				not submitted a registration to the Secretary in accordance with section 814, a

				prescription drug that is being imported or offered for importation into the

				United States shall not be delivered to the importer, owner, or consignee of

				the prescription drug until the drug importation facility, pharmacy, Internet

				pharmacy, or wholesaler is registered in accordance with section 814.

						

							(2)

							Effect of subsection

				(b)

							Subsection (b) does not

				authorize the delivery of the prescription drug pursuant to the execution of a

				bond while the prescription drug is held under this subsection.

						

							(3)

							Removal

							A prescription drug held

				under this subsection shall be removed to a secure facility, as

				appropriate.

						

							(4)

							No transfer

							During the period in which

				a prescription drug is held under this subsection, the prescription drug shall

				not be transferred by any person from the port of entry into the United States

				for the prescription drug or from the secure facility to which the prescription

				drug has been removed.

						.

			

				(d)

				Prohibited Act

				

					Section

			 301 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 331) (as amended by

			 section 7(d)) is amended by adding at the end the following:

				

					

						(oo)

						The failure of a drug

				importation facility, pharmacy, Internet pharmacy, or wholesaler engaged in the

				importation or offering for importation of prescription drugs into the United

				States, or in the dispensing of such drugs, to register in accordance with

				section 814.

					.

			

			9.

			Maintenance and inspection of records for prescription

			 drugs

			The

			 Federal Food, Drug, and Cosmetic Act

			 is amended by adding after section 814 (as added by section 8) the

			 following:

			

				

					815.

					Maintenance and inspection of records for prescription

				drugs

					

						(a)

						In general

						The Secretary may by

				regulation establish requirements relating to the establishment and

				maintenance, for not longer than 2 years, of records by—

						

							(1)

							a drug importation

				facility, pharmacy, Internet pharmacy, or wholesaler engaged in the importation

				of prescription drugs into the United States, or in the dispensing of such

				drugs; and

						

							(2)

							any person that processes,

				packages, distributes, receives, holds, or transports a prescription drug

				imported under this subchapter.

						

						(b)

						Inspection

						

							(1)

							In general

							If the Secretary has reason

				to believe that a prescription drug imported under this subchapter presents a

				risk to the public health, the drug importation facility, pharmacy, Internet

				pharmacy, or wholesaler that imports the prescription drug, and each person

				that processes, packages, distributes, receives, holds, or transports the

				prescription drug shall, at the request of an officer or employee duly

				designated by the Secretary, permit the officer or employee, upon presentation

				of appropriate credentials and a written notice to such pharmacy or person, at

				reasonable times, within reasonable limits and in a reasonable manner, to have

				access to and copy all records relating to the prescription drug that are

				needed to enable the Secretary to determine whether the prescription drug

				presents a risk to the public health.

						

							(2)

							Applicability

							Paragraph (1) applies to

				all records maintained by or on behalf of the drug importation facility,

				pharmacy, Internet pharmacy, or wholesaler or such other person in any format

				(including paper and electronic formats) and at any location.

						

						(c)

						Protection of sensitive information

						The Secretary shall take

				appropriate measures to ensure that there are in effect effective procedures to

				prevent the unauthorized disclosure of any trade secret or confidential

				information that is obtained by the Secretary under this section or any

				commercial or financial information that is privileged or confidential.

					

						(d)

						Effect of Section

						Nothing in this section

				applies to a prescription drug imported by an individual under section 812 or

				to a commercial transaction conducted between an Internet pharmacy and an

				individual.

					.

		

			10.

			Advance notice of imported prescription drug shipments

			

				(a)

				In general

				

					Section

			 801 of the Federal Food, Drug,

			 and Cosmetic Act (as amended by section 8(b)) is amended by adding

			 at the end the following:

				

					

						(u)

						Advance notice of imported prescription drug

				shipments

						

							(1)

							In general

							For purposes of enabling

				the Secretary to inspect at ports of entry a prescription drug that is being

				imported or offered for importation into the United States, the person

				importing or offering for importation the prescription drug shall, in advance,

				provide to the Secretary a notice that includes—

							

								(A)

								the established name (as

				defined by section 502(e)), dosage form, and quantity of the prescription

				drug;

							

								(B)

								the name of the shipper of

				the prescription drug;

							

								(C)

								the name of the country

				from which the prescription drug originates;

							

								(D)

								the country from which the

				prescription drug is shipped;

							

								(E)

								the name of the port of

				entry of the prescription drug;

							

								(F)

								documentation from the drug

				importation facility located in Canada or a permitted country

				specifying—

								

									(i)

									the original source of the

				prescription drug; and

								

									(ii)

									the quantity of each lot of

				the prescription drug originally received by the facility from that

				source;

								

								(G)

								the lot or control number

				assigned to the prescription drug by the manufacturer of the prescription

				drug;

							

								(H)

								the name, address,

				telephone number, and professional license number of the drug importation

				facility located in Canada or a permitted country; and

							

								(I)

								certification from the drug

				importation facility located in a foreign country or from the manufacturer of

				the prescription drug that the prescription drug—

								

									(i)

									is approved for marketing

				in the United States and is not adulterated or misbranded; and

								

									(ii)

									meets all labeling

				requirements under this Act.

								

							(2)

							Refusal of admission

							A prescription drug

				imported or offered for importation without submission of a notice under

				paragraph (1) shall be refused admission into the United States.

						

							(3)

							Period of advance notice

							The period in which the

				notice under paragraph (1) is required to be made in advance of the time of the

				importation of a prescription drug or the offering of a prescription drug for

				importation shall be not less than 24 hours and not more than 5 days.

						

							(4)

							Failure to provide notice

							

								(A)

								In general

								If a prescription drug is

				being imported or offered for importation into the United States and notice is

				not provided in advance in accordance with paragraph (1), the prescription drug

				shall be held at the port of entry for the prescription drug, and may not be

				delivered to the importer, owner, or consignee of the prescription drug, until

				the notice is submitted to the Secretary and the Secretary examines the notice

				and determines that the notice is in accordance with the requirements under

				paragraph (1).

							

							(5)

							Effect of bonding provision

							Subsection (b) does not

				authorize the delivery of a prescription drug pursuant to the execution of a

				bond while the prescription drug is held under this subsection.

						

							(6)

							Removal

							A prescription drug held

				under this subsection shall be removed to a secure facility, as

				appropriate.

						

							(7)

							No transfer

							During a period in which a

				prescription drug is held under this subsection, the prescription drug shall

				not be transferred by any person from the port of entry into the United States

				for the article or from the secure facility to which the prescription drug has

				been removed.

						

							(8)

							Effect of subsection

							

								(A)

								Authority

								This subsection does not

				limit the authority of the Secretary to obtain information under any other

				provision of this Act.

							

								(B)

								Importation by individuals

								Nothing in this subsection

				applies to a prescription drug imported by an individual under section 812 or

				to a commercial transaction conducted between an Internet pharmacy and an

				individual.

							.

			

				(b)

				Prohibited Act

				

					Section

			 301 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 331) (as amended by

			 section 8(c)) is amended by adding at the end the following:

				

					

						(pp)

						The failure to submit prior

				notice of the importation of a prescription drug in violation of section

				801(s).

					.

			

			11.

			Authority to mark prescription drugs refused admission into the

			 United States

			

				(a)

				In general

				

					Section

			 801 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 381) (as amended by

			 section 10(a)) is amended by adding at the end the following:

				

					

						(v)

						Prescription drugs refused admission

						

							(1)

							In general

							If a prescription drug has

				been refused admission under subsection (a), other than such a prescription

				drug that is required to be destroyed, the Secretary may require the owner or

				consignee of the prescription drug to affix to the container of the

				prescription drug a label that clearly and conspicuously bears the statement:

				UNITED STATES: REFUSED ENTRY.

						

							(2)

							Expenses

							All expenses in connection

				with affixing a label under paragraph (1)—

							

								(A)

								shall be paid by the owner

				or consignee of the prescription drug; and

							

								(B)

								in default of such payment,

				shall constitute a lien against future importations made by the owner or

				consignee.

							

							(3)

							Effective period

							A requirement under

				paragraph (1) with respect to a prescription drug remains in effect until the

				Secretary determines that the prescription drug has been brought into

				compliance with this Act.

						

							(4)

							Effect of subsection

							Nothing in this subsection

				applies to a prescription drug imported by an individual under section 812 or

				to a commercial transaction conducted between an Internet pharmacy and an

				individual.

						.

			

				(b)

				Misbranded prescription drugs

				

					Section

			 502 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 352) is amended by adding

			 at the end the following:

				

					

						(w)

						If—

						

							(1)

							it is a prescription drug

				refused admission into the United States that fails to bear a label required by

				the Secretary under section 801(v);

						

							(2)

							the Secretary finds that

				the prescription drug presents a risk to the public health; and

						

							(3)

							on or after notifying the

				owner or consignee of the prescription drug that the label is required under

				section 801(v), the Secretary informs the owner or consignee that the

				prescription drug presents such a risk.

						.

			

				(c)

				Rule of construction

				With respect to a

			 prescription drug that is imported or offered for importation into the United

			 States, nothing in this section limits the authority of the Secretary of Health

			 and Human Services or the Secretary of the Treasury to require the marking of

			 prescription drugs refused admission under any other provision of law.

			

			12.

			Prohibition of port shopping

			Section 502 of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 352) (as amended by section 11(b)) is amended by adding at the

			 end the following:

			

				

					(x)

					Port shopping

					

						(1)

						In general

						If—

						

							(A)

							it is a prescription drug

				imported or offered for importation into the United States; and

						

							(B)

							the prescription drug has

				previously been refused admission under section 801(a);

						unless the person reoffering the

				prescription drug affirmatively establishes, at the expense of the owner or

				consignee of the prescription drug, that the prescription drug complies with

				the applicable requirements of this Act, as determined by the Secretary.

						(2)

						Effect of paragraph

						Nothing in this paragraph

				applies to importation of a prescription drug under section 812 or to a

				commercial transaction conducted between an Internet pharmacy and an

				individual.

					.

		

			13.

			Authority to commission other Federal and State officials to

			 conduct inspections

			Section 702(a) of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 372(a)) is amended—

			

				(1)

				by redesignating paragraphs

			 (3) and (4) as paragraphs (5) and (6), respectively; and

			

				(2)

				inserting after paragraph (2)

			 the following:

				

					

						(3)

						(A)

							The Secretary, pursuant to

				a memorandum of understanding between the Secretary and the head of another

				Federal agency, may conduct examinations and investigations for the purposes of

				enforcing compliance with the amendments made by the Safe IMPORT Act of 2005

				through the officers and employees of the other agency.

						

							(B)

							A memorandum of

				understanding under subparagraph (A) shall include—

							

								(i)

								provisions to ensure

				adequate training of officers and employees to conduct the examinations and

				investigations; and

							

								(ii)

								provisions regarding

				reimbursement that may, in the discretion of the head of the other agency,

				require reimbursement, in whole or in part, from the Secretary for the

				examinations or investigations performed under this paragraph by the officers

				or employees of the other agency.

							

							(C)

							A memorandum of

				understanding under subparagraph (A) shall be effective only with respect to

				examinations or inspections at facilities or other locations that are jointly

				regulated by the Secretary and the other agency.

						

							(D)

							Not later than 60 days

				after the end of each fiscal year in which the head a Federal agency carries

				out 1 or more examinations or inspections under a memorandum of understanding

				under subparagraph (A), the Secretary and the agency head shall submit to the

				Committee on Health, Education, Labor, and Pensions of the Senate and to the

				Committee on Energy and Commerce of the House of Representatives, a report that

				discloses, for that year—

							

								(i)

								the number of officers or

				employees that carried out 1 or more programs, projects, or activities under

				the memorandum of understanding;

							

								(ii)

								the number of additional

				articles that were inspected or examined as a result of the memorandum of

				understanding; and

							

								(iii)

								the number of additional

				examinations or investigations that were carried out pursuant to the memorandum

				of understanding.

							

						(4)

						(A)

							The Secretary may enter

				into a contract with a State to use the State Board of Pharmacy personnel of

				the State to conduct examinations and inspection for the purpose of carrying

				out the amendments made by the Safe IMPORT Act of 2005.

						

							(B)

							A contract entered into

				under subparagraph (A) shall—

							

								(i)

								ensure adequate training of

				officers and employees to conduct the examinations and investigations;

				and

							

								(ii)

								be effective only with

				respect to examinations or inspections of drug importation facilities,

				pharmacies, Internet pharmacies, and wholesalers located in the State.

							.

			

			14.

			User fees relating to prescription drug importation

			Subchapter C of chapter VII of

			 the Federal Food, Drug, and Cosmetic

			 Act (21

			 U.S.C. 397f et seq.) is amended by adding at the end the

			 following:

			

				

					5

					Fees relating to prescription drug importation

					

						740A.

						Fees relating to prescription drug importation

						

							(a)

							Registration fee

							The Secretary shall

				establish a user fee program under which a drug importation facility, pharmacy,

				Internet pharmacy, or wholesaler registering with the Secretary under section

				814 shall be required to pay a fee to the Secretary.

						

							(b)

							Collection

							

								(1)

								Collection on initial registration

								A fee under this section

				shall be payable for the fiscal year in which the drug importation facility,

				pharmacy, Internet pharmacy, or wholesaler first registers under section 814

				(or reregisters under that section if that person has withdrawn its

				registration and subsequently reregisters).

							

								(2)

								Collection in subsequent years

								After the fee is paid for

				that fiscal year, the fee shall be payable on or before October 1 of each

				year.

							

								(3)

								One fee per facility

								The fee shall be paid only

				once for each drug importation facility, pharmacy, Internet pharmacy, or

				wholesaler registered for a fiscal year in which the fee is payable.

							

							(c)

							Fee amount

							The amount of the fee shall

				be determined each year by the Secretary and shall be based on the anticipated

				costs to the Secretary of enforcing the amendments made by the Safe IMPORT Act

				of 2005 in the subsequent fiscal year.

						

							(d)

							Use of fees

							The fees collected under

				this section shall be used, without further appropriation, to enforce the

				amendments made by the Safe IMPORT Act of 2005.

						

							(e)

							Annual fee setting

							The Secretary shall

				establish, 60 days before the beginning of each fiscal year beginning after

				September 30, 2005, for that fiscal year, registration fees.

						

							(f)

							Effect of failure To pay fees

							

								(1)

								Due date

								A fee payable under this

				section shall be paid by the date that is 30 days after the date on which the

				fee is due.

							

								(2)

								Failure to pay

								If a registered drug

				importation facility, pharmacy, Internet pharmacy, or wholesaler subject to a

				fee under this section fails to pay the fee, the Secretary shall not permit the

				drug importation facility pharmacy, Internet pharmacy, or wholesaler to engage

				in importation or offering for importation prescription drugs under this Act

				until all such fees owed by that person are paid.

							

							(g)

							Reports

							

								(1)

								Fee establishment

								Not later than 60 days

				before each fiscal year, the Secretary shall—

								

									(A)

									publish user fees under

				this section for that fiscal year;

								

									(B)

									hold a meeting at which the

				public may comment on the recommendations; and

								

									(C)

									provide for a period of 30

				days for the public to provide written comments on the recommendations.

								

								(2)

								Performance and fiscal report

								Beginning with fiscal year

				2006, not later than 60 days after the end of each fiscal year during which

				fees are collected under this section, the Secretary shall submit to the

				Committee on Health, Education, Labor, and Pensions of the Senate and the

				Committee on Energy and Commerce of the House of Representatives a report that

				describes—

								

									(A)

									implementation of the user

				fee authority during the fiscal year; and

								

									(B)

									the use by the Secretary of

				the fees collected during the fiscal year for which the report is made.

								.

		

			15.

			Anticounterfeiting provisions

			

				(a)

				Required records

				

					Section

			 503(e) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C. 353(e))

			 is amended by striking paragraph (1) and inserting the following:

				

					(1) A distributor of record that is engaged

			 in the wholesale distribution of a drug subject to subsection (b),

			 shall—

						(A)

						before each wholesale

				distribution of the drug—

						

							(i)

							with respect to each

				wholesale distribution of a drug subject to subsection (b), provide the person

				that receives the drug a statement that identifies the immediately previous

				distributor of record from which the drug was purchased; and

						

							(ii)

							with respect to a drug

				subject to subsection (b) that is imported to the United States, provide the

				person that receives the drug a statement (in such form and containing such

				information as the Secretary may require) identifying each prior sale,

				purchase, or trade of the drug (including the date of transmission and the

				names and addresses of all parties to the transaction); and

						

						(B)

						create, maintain for 2

				years, and make available to the Secretary for inspection at reasonable time,

				records that—

						

							(i)

							with respect to each

				wholesale distribution of a drug subject to subsection (b), identifies—

							

								(I)

								the immediately previous

				distributor of record from which the drug was purchased; and

							

								(II)

								the immediately subsequent

				distributor of record to which the drug was sold or otherwise transferred;

				and

							

							(ii)

							with respect to a drug

				subject to subsection (b) that is imported to the United States,

				identifies—

							

								(I)

								each previous distributor

				of record from which the drug was purchased or otherwise transferred;

				and

							

								(II)

								each subsequent distributor

				of record to which the drug was sold or otherwise transferred, to the extent

				feasible.

							.

			

				(b)

				Electronic track and trace technology

				Not later than December 31,

			 2007, the Secretary of Health and Human Services shall require the adoption and

			 use of electronic track and trace technology for a prescription drug at the

			 case and pallet level that will identify each sale, purchase, or trade of that

			 case or pallet (including the date of transmission and the names and addresses

			 of all parties to the transaction) .

			

				(c)

				Distributors of record

				

					Section

			 503(e) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C. 353(e))

			 is amended by striking paragraph (3) and inserting the following:

				

					

						(3)

						For the purposes of this

				subsection and subsection (d)—

						

							(A)

							the term distributor

				of record—

							

								(i)

								means a person that takes

				title to or possession of a drug subject to subsection (b) from manufacture to

				retail sale;

							

								(ii)

								includes a person that

				manufacturers, processes, packs, distributes, receives, holds, imports, or

				offers for importation a drug subject to subsection (b); and

							

								(iii)

								does not include a

				transporter;

							

							(B)

							the term

				transporter means the United States Postal Service, or equivalent

				governmental service of a foreign country, or a private carrier engaged in the

				business of transporting packages for hire; and

						

							(C)

							the term wholesale

				distribution means the distribution of a drug subject to subsection (b)

				to other than the consumer or patient but not including an intracompany sale or

				distribution of a drug described in subsection (c)(3)(B).

						.

			

				(d)

				Anticounterfeiting programs

				

					Section

			 503(e) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C. 353(e))

			 is amended by adding at the end the following:

				

					

						(4)

						The Secretary shall—

						

							(A)

							establish a network to be

				known as the Counterfeit Alert Network for the purpose of

				providing prompt notification to health professionals and the public of

				counterfeit drugs subject to subsection (b);

						

							(B)

							(i)

								develop and publish an

				Internet accessible-reference document to facilitate the positive

				identification by health professionals and regulatory agency personnel of

				prescription drugs marketed in the United States and Canada; and

							

								(ii)

								update the materials

				described under clause (i) quarterly and when a new permitted country is

				designated by the Secretary;

							

							(C)

							develop and publish

				educational materials to health professionals and consumers identify and report

				cases of counterfeit drugs subject to subsection (b);

						

							(D)

							develop and publish secure

				business practice guidelines for the sale and distribution of such drugs in

				cooperation with members of a drug supply chain; and

						

							(E)

							in cooperation with the

				National Association of Boards of Pharmacy, develop and publish revised model

				rules for licensure of drug wholesalers for adoption by the States.

						.

			

			16.

			Conforming amendments

			

				(a)

				Section 1006 of the

			 Controlled Substances Import and Export Act (21 U.S.C. 956) is repealed.

			

				(b)

				The

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 301 et seq.) is amended—

				

					(1)

					in section 301(aa)—

					

						(A)

						by striking section

			 804 and inserting subchapter B of chapter VIII;

			 and

					

						(B)

						by striking such

			 section each place it appears and inserting that

			 subchapter;

					

					(2)

					in section 801(d)(1), by

			 striking section 804 and inserting subchapter B;

			 and

				

					(3)

					by striking section

			 804.

				

